Citation Nr: 0826646	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-40 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to a service-connected right 
knee disorder.  

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1991 and from January 2002 to October 2002.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in May 2007 to have the veteran examined by a VA 
physician and to obtain a medical opinion.  The development 
ordered has been completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any references to 
left knee or low back complaints.  

2.  The first documentation of any symptoms or diagnosis of 
left knee or low back disorders appears more than one year 
after the veteran was separation from active service.  

3.  The current left knee and low back disorders are not 
proximately due to or the result of a service connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  

By letters dated in July 2004 and June 2007, the RO satisfied 
VA's notice requirements such that a reasonable person could 
be expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and medical opinions are in the 
claims folder.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  In essence the veteran 
believes that his service connected right knee pain caused 
him to develop a left knee and low back disorder.  Because 
repair of his right knee meniscal tear was delayed until 
after his return from Saudi Arabia he believes it placed 
stress on his left knee and back.  It also appears the 
veteran has asserted he was either treated for or diagnosed 
with a low back disorder and a left knee disorder within one 
year of his service.  

The Board notes that the veteran has not asserted that his 
current disorders were incurred during his period of active 
duty from April 1987 to April 1991.  He has clearly indicated 
they arose during his service in Saudi Arabia and period of 
active duty from January 2002 to October 2002.  

Service medical records from the period do not include a 
Report of Physical Examination at service entrance to active 
duty in January 2002.  April 2002 service medical records 
from Eskan Village in Saudi Arabia indicate the veteran 
complained of right knee pain of one months duration.  He was 
referred for work up of his right knee symptoms.  In June 
2002, the veteran was again seen for complaints of right knee 
pain of three months duration.  The veteran denied having an 
injury, but reported pain while running.  A June 2002 
Magnetic Resonance Imaging of the right knee revealed a 
complex meniscal tear.  It was determined the right knee 
would require a surgical repair, that would be deferred until 
after the veteran was returned to CONUS.  

Service medical records do not include any references to the 
left knee or low back.  

VA treatment records reveal the veteran went to VA in October 
2002 with complaints of right knee pain.  A arthroscopic 
partial medial meniscectomy was performed in February 2003.  
September 2003 VA records reveal the veteran continued to 
have right knee pain.  None of these include references to 
the left knee or low back.  

The veteran was examined by VA in October 2003 in conjunction 
with his claim for service connection for his right knee 
disorder.  The veteran did not report any left knee or low 
back symptoms to the VA examiner.  The examiner noted the 
veteran was using a brace on the right knee, as needed.  
Examination of the knee revealed negative anterior drawer 
test, negative valgus-varus testing, and negative Lachman's.  
McMurray's testing was painful.  The veteran had a mild right 
lower extremity limp, but was not using any assistive 
devices.  

The first documentation in the medical record of a left knee 
disorder appears in a VA magnetic resonance imaging (MRI) 
dated October 30, 2003.  It revealed a tear in the posterior 
horn of the medial meniscus of the left knee.  As to the 
back, a Medical Certificate from a private physician 
indicates the veteran was seen on April 24, 2003 for back 
pain.  A February 2004 VA MRI revealed discogenic disease at 
the L4-5 interspace.  

In September 2004, the veteran was examined by VA.  The VA 
physician reviewed the claims folder and offered the 
following opinion: It is my opinion that the currently 
diagnosed discogenic disease, at L4-5 interspace by MRI and 
minimal lumbar spondylosis and muscle spasm by X-rays and 
tear of the posterior horn of the medial meniscus of the left 
knee confirmed by MRI are not caused by or the result of 
service-connected right knee meniscus tear, status post 
arthroscopy.  

Translation of a January 2005 letter from the veteran's 
private physician, reads 
in pertinent part as follows:

That (the veteran) had surgical 
intervention on the right knee, at 
present this condition he looks for 
support and balance and discharged all of 
his strength on the left side, causing 
changes and alterations in that side 
giving the characterization or 
presentation of similar conditions in the 
left knee, producing more affliction in 
the vertebral column, that this condition 
changed the whole balance of his body and 
for compensation at the muscular level he 
presents an affliction of the left side 
and the lumbar sacral region.  Therefore, 
we can conclude that the affliction of 
the left side as well as of the lumbar 
sacral region come as a direct and 
indirect consequence of the past 
condition.  

The Board remanded the claims folder for a VA physician to 
provide a rationale for the opinion expressed in the 
September 2004 VA examination report.  The VA physician who 
performed that examination, reviewed the claims folder and 
service medical records and wrote the following:  

1.  Claims folder and Service medical records reviewed 
carefully.  
2.  It is not written on medical certificate dated 01/17/05 
by the veteran's private physician that he reviewed the 
service medical records or claims folder before rendering his 
opinion.  
3.  The line of duty Form 2173 where he injured his right 
knee is silent toward a left knee or low back condition back 
on 2002.  
4.  He was diagnosed by MRI of the lumbar spine discogenic 
disease by MRI more than 1 year after the incident in 
service.  He was diagnosed with left knee posterior horn 
meniscus tear more than one year after service.  
5.  On previous joint exam of the right knee on 2003 and 2004 
he had no instability and a functional joint.  
6.  In terms of disability purposes the right knee, left knee 
and lumbar spine are far anatomical places in the body and in 
terms of the lumbar spine with different bony structures and 
nerve supplies.  
7.  Opinion and rationale: In the presence of silent service 
medical records for the left knee and lumbar spine 
conditions, the facts that in terms of disability purposes 
the right knee, left knee and lumbar spine are far anatomical 
places in the body and in terms of the lumbar spine with 
different bony structures and nerve supplies, MRIs of the 
left knee and lumbar spine more than 1 year after his 
discharge, stable and functional right knee joints on C&P 
exam throughout the years, it is my opinion that the 
currently diagnosed discogenic disease of the L4-5 
interspace, minimal lumbar spondylosis, muscle spasm and left 
knee posterior horn tear is not at least as likely as not 
secondary to the service connected right knee meniscus tear, 
status post arthroscopy.  

The VA physician restated his opinion that the veteran's 
disorders of the lumbar spine and left knee did not develop 
because of the right knee meniscus tear and were not 
aggravated by it.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

While the veteran has stated his left knee and low back 
disorders began while he was in Saudi Arabia, he has not 
described any symptoms of either disorder which he 
experienced in service.  Service medical records do not 
include any references to either the left knee or low back.  
The veteran is competent to describe his symptoms, but he has 
not done so.  Instead he merely stated his left knee disorder 
and low back disorder began while he was in Saudi Arabia.  
That is inconsistent with the contemporaneous service medical 
records.  The Board has noted that in service the veteran 
denied any history of trauma to the right knee and reported 
only that his right knee began hurting when he was running.  
The veteran was seen on more than one occasion for his right 
knee pain and was given an orthopedic evaluation.  Yet he did 
not report experiencing pain in either his left knee or back 
in service.  In these circumstances, the Board concludes the 
veteran's current statements regarding in-service onset is 
not credible.  Further, there are no complaints of any left 
knee pain or low back symptoms in the VA records dated from 
October 2002 to September 2003.  It is not until October 30, 
2003 that an MRI revealed a tear in the medial meniscus of 
the left knee, and it is not until February 2004 that an MRI 
revealed discogenic disease of the low back.  That is more 
than one year after the veteran was separated from active 
duty on October 13, 2002.  Therefore, service connection for 
the left knee and low back disabilities on direct bases, or 
under the presumptions set out in 38 C.F.R. § 3.307 and 
3.309, for certain chronic disabilities first shown to a 
compensable degree within one year of service, is not 
warranted.  

As to whether the service-connected right knee disorder 
caused the veteran to develop a left knee or low back 
disorder, that is a question which can only be answered by a 
competent medical professional.  38 C.F.R. § 3.159 (a)(2007).  

The veteran has submitted an opinion from his private 
physician who has stated that the right knee caused his 
current left knee and low back disorders.  He based his 
conclusion on his contention that the right knee disorder 
disturbed the whole balance of the veteran's body placing 
stress on his left knee and low back.  

A review of the medical records indicates there was a delay 
in surgically repairing the right knee of some nine months, 
and the VA examination report noted the veteran had a mild 
limp even after his arthroscopic surgery.  Nevertheless, 
examination did not indicate there was instability and the VA 
physician described the knee as functional.  In addition, 
there is no indication that the veteran's private physician 
had access to or reviewed either the veteran's service 
medical or VA records of treatment of the right knee.  

The VA physician reviewed the claims fold and service medical 
records.  He based his opinion there was no link between the 
veteran's left knee and low back disabilities, on the lack of 
any clinical documentation of left knee and low back symptoms 
either in service or during the initial post service year, 
the anatomical distance between the disabilities and issue, 
and the absence of right knee instability.  This represents a 
far more thorough analysis, and is founded on facts verified 
by the record.  As such, the Board places greater weight on 
the opinion of the VA physician.  That being so, the 
preponderance of the evidence is against the claims for 
service connection for a left knee and low back disorder on a 
secondary basis.   


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


